            Case 4:20-cv-01447-KGB Document 3 Filed 12/16/20 Page 1 of 2

                                                                                            FILED
                                                                                        U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT ARKANSAS

                                                                                           DEC 1 6 2020
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA
                                                                              PLAINTIFF

v.                                     Case No.   'f 20"C.V- Il/'11 /<GB
KAREN MALONE                                                                  DEFENDANT

                                     CONSENT JUDGMENT

        This matter coming before the Court at this time, the Court being informed in the premises

and it appearing that the parties agree and consent to a judgment as set forth herein, and the

Defendant, Karen Malone, having consented to the terms of this Order and having waived any

defenses and the formal service of further process in this action, it ts hereby

        ORDERED, ADJUDGED, AND DECREED as follows:

        1.     Judgment is entered for the Plaintiff in the amount of$ 37,528.65.

        2.     Execution of the Judgment shall be stayed on the condition that the Defendant shall

satisfy this Judgment by making full payment in the amount of $37,528.65.           Payments shall be

made in the amount of $250.00 per month, which are due and payable on the 15 th day of each

month, beginning December 15, 2020, until the debt is satisfied in full.          All checks or money

orders are to be made payable to the Department of Justice. Said payments should be sent to the

U.S. Department of Justice Facility, Nationwide Central Intake, P.O. Box 790363, St. Louis, MO

63179-0363.

       3.    That the Defendant shall submit to the Plaintiff for review on at least an annual basis

a statement of her financial condition and that such information shall be grounds to increase the

payments of the Defendant to the Plaintiff at that time.

       4.    The Judgment shall be filed with the county clerk of the county of residence of the
        Case 4:20-cv-01447-KGB Document 3 Filed 12/16/20 Page 2 of 2




Defendant and any other jurisdiction where the Plaintiff deems appropriate.

       5.   In the event the Defendant defaults in the payment of any installment due under this

order, upon application by the Plaintiff after notice to the Defendant, an execution shall be issued

by the Clerk for the full amount of the indebtedness certified to be due and outstanding.

       6.   Notice to the Defendant pursuant to Paragraph 5 above shall be deemed due and

sufficient notice if sent by first class mail, postage prepaid to the defendant, 5503 Tobins Gully

Dr., Katy, Texas, 77449, at least ten (10) days prior to the issuance of such execution.



CONSENTED TO:




SHANNONS.S
                                                                                     \:?:-1 \\ \10
                                                                                    Date
ASSISTANT U.S. ATTORNEY




APPROVED:

~ i.hru !-4~                         .
     ED STATES DISTRICT JUDGE                                                       Date
